 



Exhibit No. 10(B)
AGREEMENT BETWEEN
DRIVE RESOURCE SERVICES COMPANY
AND ROBERT T. WILLIAMS
April 7, 2006
Robert T. Williams
603 Lantern Way
Aurora, OH 44202
Dear Bob:
This Letter Agreement confirms and formalizes the agreement between you and
Drive Resource Services Company (“Progressive”) regarding your separation from
employment and all matters relating thereto.
In full consideration of your agreement to the terms and conditions set forth
below, as acknowledged by your signature of this Letter Agreement, Progressive
hereby agrees to the following:

  1.   You will continue to perform services in accordance with your current job
responsibilities until May 17, 2006 (the “Separation Date”).     2.  
Progressive shall continue to pay salary to you on a bi-weekly basis at your
current level of compensation through the Separation Date.     3.   You and your
qualifying dependents will continue to be entitled to medical, dental, vision,
long-term disability and life insurance, and access to services at Progressive’s
Primary Care Centers and other benefits under The Progressive Health, Life and
Disability Benefits Plan at your present level of benefits and coverage until
the Separation Date.

You are entitled to any and all rights available to you in accordance with The
Progressive Corporation 1995 Incentive Plan and The Progressive Corporation 2003
Incentive Plan and any non-Qualified Stock Option Agreement or Restricted Stock
Agreement between you and Progressive.
You agree that for a period of twenty-four (24) months from the Separation Date,
you will not, in any capacity, including that of employee, agent, partner,
consultant, or otherwise, on behalf of yourself or any business or entity,
compete with the business of any insurance company owned in whole or in part by
The Progressive Corporation or any of its subsidiaries. “Competing” shall
include, without limitation, the soliciting, selling, underwriting or marketing
of any personal lines automobile, special lines or commercial automobile
insurance product or service.

 



--------------------------------------------------------------------------------



 



You agree that you will maintain the confidentiality of confidential information
which you have received by virtue of your employment with Progressive and will
refrain from using such information or disclosing it to anyone other than
Progressive or its employees. For purposes of this Agreement, confidential
information is information which Progressive endeavors to keep confidential,
including, without limitation, customer lists, employee lists or other
information about Progressive employees, rate schedules, underwriting
information, the terms of contracts and policies, marketing plans, program
designs, trade secrets, proprietary information, and any such information
provided by a third party to Progressive in confidence. You represent that prior
to the Separation Date, you will return to Progressive any materials in your
possession containing confidential information of Progressive or records which
are the property of Progressive
Please acknowledge your agreement to the foregoing by signing where indicated
below.

          Very truly yours,    
 
        DRIVE RESOURCE SERVICES COMPANY    
 
       
By:
  /s/ Dane A. Shrallow
 
Dane A. Shrallow, Secretary    

     
AGREED AND ACCEPTED:
   
 
   
/s/ Robert T. Williams
 
Robert T. Williams
   
 
   
April 7, 2007
   
Date
   

 